IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30322
                         Summary Calendar



PAUL BROWN,

                                         Plaintiff-Appellant,

versus

U.S. DISTRICT COURT, Western District of Louisiana,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1927
                       --------------------
                           August 1, 2002

Before JOLLY, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Paul Brown (“Brown”), federal inmate #08514-035, appeals the

district court’s dismissal of his civil rights suit filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).

     Brown’s “petition for en banc hearing” is DENIED.

     Brown argues that his conviction violates Apprendi v. New

Jersey, 530 U.S. 466 (2000), and that the district court judge is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30322
                                 -2-

not entitled to absolute immunity because under Apprendi the

court lacked jurisdiction to convict him.

     Because Brown is challenging his conviction and is

exclusively seeking to be released from prison, his claim is not

cognizable in a Bivens action.   See Preiser v. Rodriguez, 411
U.S. 475, 499-500 (1973); Spina v. Aaron, 821 F.2d 1126, 1127-28

(5th Cir. 1987).   Accordingly, the district court did not err in

dismissing his complaint.

     Brown’s appeal is without arguable merit and is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.